Citation Nr: 0013510	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  93-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for pilonidal cyst.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture to the left ankle.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture to the left third and 
fourth metatarsals.

4.  Entitlement to a disability rating in excess of 10 
percent for a back disorder.

5.  Entitlement to an effective date earlier than January 9, 
1997, for a grant of a 10 percent disability rating for the 
service-connected left wrist ganglion cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1982.

This case is before the Board of Veterans Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In an 
April 1991 rating decision, the RO denied service connection 
for Morton's neuroma of the left foot, the pilonidal cyst, 
and the left wrist ganglion cyst.  The RO also granted 
service connection for residuals of a left ankle fracture and 
a fracture to the left third and fourth metatarsals, both of 
which were assigned noncompensable (zero percent) disability 
ratings effective September 21, 1990.  In February 1992, the 
veteran submitted a new VA Form 21-526 (Veteran's Application 
for Compensation or Pension) in which she made reference to 
all of these disabilities.  The RO construed this as a 
request for reconsideration of the April 1991 rating 
decision, and issued a new rating decision later in February 
1992 which confirmed and continued the findings of the prior 
decision.  Thereafter, the veteran perfected a timely appeal 
to the Board on all of these issues.

The RO subsequently granted service connection for the left 
wrist ganglion cyst by a June 1992 Hearing Officer's 
Decision.  Further, service connection was granted for 
Morton's neuroma of the left foot by a January 1997 Hearing 
Officer's Decision.  In view of the foregoing, these service 
connection issues have been resolved and are not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  

It is noted that the veteran was initially assigned a 
noncompensable disability rating for her left wrist ganglion 
cyst, effective September 21, 1990.  Thereafter, a 10 percent 
disability rating was assigned by a January 1999 rating 
decision, effective January 9, 1997.  By this same decision, 
the RO also granted service connection for a back disorder, 
which was assigned an initial noncompensable disability 
rating, effective January 9, 1997.  The veteran appealed this 
decision to the Board contending that she was entitled to an 
earlier effective date for the increased rating for her left 
wrist, and that her back disorder warranted a higher rating.

Both the veteran's residuals of a left ankle fracture, and 
residuals of a fracture to the left third and fourth 
metatarsals, were assigned 10 percent disability ratings, 
effective June 8, 1992, by an April 1999 Supplemental 
Statement of the Case.  Similarly, a 10 percent disability 
rating was granted for the veteran's back disorder by an 
October 1999 Supplemental Statement of the Case, effective 
January 9, 1997.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") held that with respect to a 
claim for an increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  The Court also stated that it follows that 
such a claim remains in controversy "where less than the 
maximum available benefits are awarded."  Id. at 38.  
Accordingly, these issues remain on appeal to the Board.

The veteran has provided testimony at personal hearings 
conducted before a Member of the Board in August 1993, and 
Hearing Officers at the RO in June 1992, January 1997, and 
August 1999.  Transcripts of all of these hearings are of 
record.

This case was previously before the Board in March 1994, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  

As an additional matter, the Board notes that the veteran 
submitted a timely Notice of Disagreement regarding the 
denial of service connection for an eye disorder, and a 
Statement of the Case was issued to the veteran on the eye 
claim in May 1997.  Similarly, the veteran also submitted a 
timely Notice of Disagreement to the assigned effective date 
for the 10 percent disability rating for the service-
connected back disorder.  A Statement of the Case was 
subsequently issued to the veteran on this effective date 
issue in January 2000.  However, it does not appear that a 
Substantive Appeal was ever submitted regarding either of 
these claims.  Therefore, the Board is without jurisdiction 
to address either of these claims.  38 C.F.R. §§ 20.200, 
20.202, 20.302.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As noted above, the veteran previously had a hearing before a 
Member of the Board in August 1993.  However, the Member who 
conducted this hearing is no longer employed by the Board.  
Under VA regulations, a claimant is entitled to have final 
determination of his or her claim made by the Board member 
who conducted a hearing.  38 C.F.R. § 20.707.  Accordingly, 
the Board sent correspondence to the veteran in April 2000 
inquiring whether she wanted a new hearing, or whether she 
wished to withdraw her hearing request.  The veteran 
subsequently responded that she wanted a Travel Board 
hearing.  Since Travel Board hearings are scheduled by the RO 
(See 38 C.F.R. § 20.704(a)), the Board is hereby remanding 
the case for that purpose.

As noted above, the assigned ratings for the veteran's 
residuals of a left ankle fracture, and residuals of a 
fracture to the left third and fourth metatarsals were 
increased to 10 percent, effective June 8, 1992, by an April 
1999 Supplemental Statement of the Case.  At that time, the 
RO sent correspondence to the veteran requesting that she 
indicate whether she was satisfied with these ratings.  No 
specific response appears to have been submitted by the 
veteran regarding this correspondence.  However, in her 
request for a new Travel Board hearing the veteran stated 
that the issues as indicated at the August 1993 hearing had 
been "granted and are no longer an issue."  Thus, it 
appears that the veteran is satisfied with the 10 percent 
disability ratings for her service-connected residuals of a 
left ankle fracture, and a fracture to the left third and 
fourth metatarsals.  This statement also tends to indicate 
that she is withdrawing her pilonidal cyst claim.  
Consequently, the Board is of the opinion that clarification 
is necessary regarding this statement.

The Board notes that, as a general rule, it must first make a 
determination that a claim is well grounded before it can 
remand for additional development.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
Moreover, the Court has held that VA cannot assist a claimant 
in developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, 13 Vet. App. 205 (1999) (per 
curiam).  However, the Court has recognized that the law does 
require certain types of limited development prior to a 
finding of well groundedness.  These exceptions include 
certain procedural matters such as when, as in the instant 
case, an appellant has requested a personal hearing.  
Therefore, the Board will defer making any determination 
regarding whether the issues on appeal are well grounded.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board.  A copy of the notice to the 
veteran of the scheduling of such a 
hearing should be placed in the record.

2.  The RO should also request that the 
veteran clarify whether she is satisfied 
with the 10 percent ratings for her 
service-connected left ankle and left 
third and fourth metatarsal disabilities, 
and whether she wishes to withdraw her 
pilonidal cyst claim.  

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

